Citation Nr: 0410501	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-09 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
degenerative joint disease of the lumbar spine with herniated 
nucleus pulposus L5-S1 and status post diskectomy, currently rated 
as 40 percent disabling.   

2.  Whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for flat 
feet.

3.  Entitlement to service connection for right knee strain.  

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to November 
1992.

This case comes to the Board of Veterans' Appeals (Board) from a 
September 2001 rating decision rendered by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein the veteran's claims for entitlement to 
service connection for hypertension and right knee strain were 
denied after being readjudicated under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 
et. seq. (West 2002).  In addition, the RO found that new and 
material evidence had not been received in order to reopen the 
veteran's claim for entitlement to service connection for flat 
feet.  

The veteran failed to report at the RO for a videoconference 
hearing with a Judge from the Board scheduled in July 2003.  His 
request to reschedule the hearing was denied by a Judge from the 
Board in July 2003 on the grounds that the veteran did not show 
good cause for failing to appear for the scheduled hearing and for 
failing to provide a timely request for a new hearing date under 
38 C.F.R. § 20.702.    

The issues concerning service connection for right knee strain and 
a higher disability evaluation for the service-connected back 
disability are the subject of a remand at the end of this 
decision.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition of the 
veteran's claims has been developed and obtained, and all due 
process concerns as to the development of his claims have been 
addressed.  

2.  An unappealed RO decision dated in May 2000, of which the 
veteran was notified of during the same month, denied the 
veteran's claim for entitlement to service connection for flat 
feet.
 
3.  Additional evidence received since the May 2000 rating 
decision does not include evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so significant 
that it must be considered in order to fairly decide the merits of 
the claim of service connection for flat feet.   

4.  Hypertension of an unspecified etiology is shown more than one 
year after the veteran's separation from service, and is not shown 
to be related to that service.


CONCLUSIONS OF LAW

1.  As new and material evidence has not been received since the 
RO's May 2000 rating decision, the requirements to reopen the 
veteran's claim of service connection for flat feet have not been 
met.  38 U.S.C.A § 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2001). 

2.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Submitted to Reopen 
a Service Connection Claim for Flat Feet

Prior unappealed decisions of the RO are final.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  

If new and material evidence is presented or secured with respect 
to a claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  See Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when 
determining whether additional evidence is new and material, the 
VA must determine whether such evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002). 

The issue of whether evidence is "new and material" is analyzed 
under 38 C.F.R. § 3.156(a).  Evidence is considered "new" if it 
was not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of other 
evidence that was then of record.  See 38 C.F.R. § 3.156(a) 
(2001); Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 
98 (1993).  Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration as well 
as if by itself or in connection with evidence is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001).  However, there is no 
requirement that the evidence be so significant that it changes 
the outcome of the prior decision.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Finally, in determining whether evidence 
is new and material, the "credibility of the evidence is to be 
presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a final 
decision.  See 66 Fed. Reg. 45,628 (2001).  These changes are 
prospective, however, and only apply to claims filed on or after 
August 29, 2001.  These changes do not apply to the present case.

The veteran's claim may only be reopened and considered on the 
merits if new and material evidence has been submitted.  See 38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) (2001); Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In September 1999, the RO denied service connection for flat feet 
on the basis that the veteran's disability had not been incurred 
during active service.  The veteran was notified of the RO's 
September 1999 rating decision as well as his procedural and 
appellate rights by a letter in the same month.  

In January 2000, the veteran filed a new claim for entitlement to 
service connection for flat feet.  In May 2000, the RO again 
denied the veteran's claim for entitlement to service connection 
for flat feet.  The veteran was notified of the RO's May 2000 
rating decision as well as his procedural and appellate rights by 
a letter in the same month.  

The veteran petitioned to reopen his claim for entitlement to 
service connection for flat feet in July 2000.  Subsequently in 
September 2001, the RO determined that new and material evidence 
sufficient to reopen a claim of entitlement to service connection 
for flat feet had not been submitted.  The veteran was notified of 
the RO's September 2001 rating decision as well as his procedural 
and appellate rights by a letter in the same month.  This appeal 
arises from the denial to reopen the veteran's claim for 
entitlement to service connection for flat feet in a September 
2001 rating decision.  

The Board recognizes that the RO classified the issue on appeal as 
one of basic entitlement to service connection for flat feet in 
the February 2003 statement of the case (SOC).  However, the RO, 
in the September 2001 rating decision as well as in the February 
2003 SOC, also indicated that new and material evidence to reopen 
the claim had not been received.   The May 2000 rating decision is 
final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).  Therefore, the issue on appeal is whether 
new and material evidence has been submitted since the last final 
decision.  In determining whether new and material evidence has 
been submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Records submitted after the last final rating decision in May 2000 
are considered new.  These records include statements from the 
veteran, VA examination reports, VA outpatient treatment records, 
and private treatment records.  

After reviewing the record, the Board concludes that the 
additional evidence is new but not material.  The additional 
evidence is not considered material because there is nothing in 
these reports pertaining to the veteran's claimed bilateral foot 
disability.  The VA and private treatment records as well as VA 
examination reports associated with the file since the May 2000 
rating decision are void of any complaint, treatment, or diagnosis 
of a bilateral foot disability.  This evidence does not bear 
directly and substantially upon the issue of whether the veteran 
is entitled to service connection for his claimed bilateral foot 
disability.  In addition, the additional new evidence by itself or 
in connection with other evidence is not so significant that it 
must be considered in order to fairly decide the merits of the 
veteran's claim.  None of the additional evidence contributes to a 
more complete picture of the circumstances surrounding the origin 
or existence of the veteran's claimed bilateral foot disability.  
The Board finds that the evidence received since May 2000 is not 
material and does not serve to reopen a claim for entitlement to 
service connection for flat feet.

II. Entitlement to Service Connection for Hypertension

Service connection is granted for a disability resulting from an 
injury suffered or disease contracted while in active duty or for 
aggravation of a preexisting injury suffered or disease contracted 
in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  In addition, certain disorders - such 
as cardiovascular-renal disease, including hypertension - may be 
presumed to have been incurred during service when manifested to a 
compensable degree within a specified time (usually one-year) 
following separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a relationship 
or connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In September 1999, the RO denied service connection for 
hypertension on the basis that the veteran's claimed disability 
had not been incurred during active service.  The veteran was 
notified of the RO's September 1999 rating decision as well as his 
procedural and appellate rights by a letter in the same month.  In 
September 2001, the RO readjudicated the veteran's claim under the 
provisions of the VCAA legislation and again denied entitlement to 
service connection for hypertension.  The veteran was notified of 
the RO's September 2001 rating decision as well as his procedural 
and appellate rights by a letter in the same month.  This appeal 
arises from the denial of the veteran's claim for entitlement to 
service connection for hypertension in a September 2001 rating 
decision.  

The veteran contends that service connection is appropriate for 
his claimed cardiovascular disability.  After a review of the 
evidence, the Board finds that his claim for service connection 
for hypertension must fail.

The veteran's service medical records are void of any complaint, 
treatment, or diagnosis of hypertension.  A January 1976 service 
examination report listed a blood pressure reading of 110/86.  
Another examination report dated in June 1988 had a blood pressure 
reading of 120/82.  The veteran's September 1992 separation 
examination report listed his blood pressure reading as 130/82.

A February 1995 VA treatment note listed a blood pressure reading 
of 151/100.  A May 1995 exercise treadmill test result noted that 
the veteran had a history of atypical chest pain and stated that 
his blood pressure readings changed from 137/50 to 222/97 during 
the test.  It was noted that the veteran had good exercise 
tolerance with appropriate heart rate and blood pressure response 
to exercise.  A March 1997 VA examination report listed the 
veteran's blood pressure as 140/82 sitting and stated that the 
veteran had a normal electrocardiogram.  It was noted that the 
veteran had a history of atypical chest pain that was noncardiac 
in origin.  

The first diagnosis of hypertension in the medical evidence of 
record is shown on a January 2000 treatment note from Blanchfield 
Army Community Hospital.

VA treatment records dated from June to November 2000 show that 
the veteran was treated for hypertension.  In a June 2000 
treatment note, the veteran's blood pressure readings were listed 
as L 146/88, 142/97, 130/100, R 167/105, and 160/107.  It was 
noted that the veteran had an appropriate heart rate and blood 
pressure response to exercise.  In a July 2000 treatment note, the 
veteran stated that he was recording blood pressure readings 
averaging in the 130's/80's while measuring his own blood pressure 
at home with a bp cuff.  The veteran's blood pressure was recorded 
as 140/90 in a November 2000 treatment note.  A February 2001 
treatment record showed a blood pressure reading of 124/76.  

Private treatment records dated in December 2000 from Vanderbilt 
Hospital show that the veteran a past medical history of 
hypertension.   Treatment records from private physician, Dr. 
Boone, show a blood pressure reading of 118/76 from October 2001.  
In a December 2001 treatment note from Dr. Sanders, the veteran's 
blood pressure reading was listed as 132/84.

The Board acknowledges that the veteran maintains that he suffers 
from hypertension that is related to events that occurred during 
his period of active service.  However, the record does not show 
that the veteran has the medical expertise that would render 
competent his statements as to the relationship between his 
military service and his current cardiovascular disability.  His 
opinions alone cannot meet the burden imposed by 38 C.F.R. § 3.303 
with respect to the relationship between events incurred during 
service and his current cardiovascular disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not requiring 
the proponent to have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or circumstances 
and who can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2003).  Statements from 
the veteran can be used only to provide a factual basis upon which 
a determination could be made that a particular injury occurred in 
service, not to provide a diagnosis or a medical opinion linking 
that in-service disease or injury to a current disability.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Competent medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2003).  Competent medical evidence is considered more 
probative than competent lay evidence.  Therefore, the Board finds 
that the medical evidence of record, which does not indicate that 
the veteran's current cardiovascular disability is related to his 
active military service, is more probative than the veteran's own 
lay statements.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for hypertension.  In this case, there is no competent 
medical evidence of record showing that the veteran's 
cardiovascular disability has been etiologically related to his 
period of active service.  Available service medical records do 
not show that the veteran suffered from hypertension during active 
service.  VA treatment records show that the veteran currently 
suffers from hypertension but fails to show that the veteran's 
cardiovascular disability is related to service.  In addition, 
hypertension was not shown to a degree of 10 percent disabling 
within a year after his separation from active service, and, 
therefore, cannot be presumed to have been incurred during 
service.  

As the preponderance of the evidence establishes that the 
veteran's current cardiovascular disability is not related to his 
military service, the claim of service connection for a 
hypertension must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim of service connection 
for hypertension is not warranted.

III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and included 
an enhanced duty to notify the claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 
et. seq. (West 2002).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised the 
veteran of the evidence necessary to support his claim for 
entitlement to service connection for hypertension.  The veteran 
has not indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be obtained.  
The RO made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence identified by 
the veteran relative to this claim has been obtained and 
associated with the claims folder.  

VA also has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  In this case, the RO sent a 
SSOC issued in February 2003, which notified the veteran of the 
type of evidence necessary to substantiate his claims.  The 
document also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to give 
enough information to obtain the additional records and to make 
sure the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The SSOC issued in February 2003 
also explicitly informed the veteran about the information and 
evidence he is expected to provide.  

For the final requirement for notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), the AOJ must request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  However, in VAOPGCPREC 1-2004, it was noted that the 
Court's statement in Pelegrini that sections 5103(a) and 
3.159(b)(1) required VA to include such a request as part of the 
notice provided to a claimant under those provisions was 
considered obiter dictum and not binding on VA.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  The August 2003 SOC stated that the veteran 
should inform the RO of any additional information or evidence 
that he would want the RO to obtain.  In this case, there is no 
additional development needed.  Consequently, any defect in such 
notice would not prejudice the veteran in this instance.  The 
Board finds that VA's duties to assist the claimant and to notify 
him of the evidence necessary to substantiate his claims has been 
satisfied. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period provided 
for response.  

In this case, the February 2003 SSOC sent by the RO to the veteran 
included notice that the appellant had a full year to respond to a 
VCAA notice.  It has been more than one complete calendar year 
since that notice.   However, under the Veterans Benefits Act of 
2003, it is now also permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period provided 
for response after VCAA notice.  This provision is retroactive to 
the date of the VCAA, November 9, 2000.  See Veterans Benefits Act 
of 2003, Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(b)).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  In this case, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.   

The Board acknowledges that the February 2003 SSOC was sent to the 
veteran after the RO's September 2001 rating decision that is the 
basis for this appeal.  As noted in Pelegrini, the plain language 
of 38 U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the claim.  

This case has already proceeded far downstream from the 
application for service connection of hypertension, providing the 
section 5103(a) notice then -- as the Court noted in Pelegrini -- 
would largely nullify the purpose of the notice.  As there could 
be no useful purpose for providing a section 5103(a) notice under 
the circumstances of this case -- that is, at a time so far 
removed from the application for benefits -- the Board concludes 
that any defect in the section 5103(a) notice in this instance is 
harmless error.  Indeed, the Court seems to state in Pelegrini 
that providing such notice late in the appellate process would, in 
fact, prejudice the claimant rather than assist him.


ORDER

New and material evidence has not been received in order to reopen 
a claim for entitlement to service connection for flat feet.

Entitlement to service connection for hypertension is denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the United 
States Court of Appeals for the Federal Circuit, this case must 
now be returned to the RO for additional development.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2002).

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in this 
case.

The Board is remanding the veteran's claim to the RO and ordering 
additional development on the issue of entitlement to service 
connection for right knee strain.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

Additional due process development is also required with regard to 
the veteran's claim for entitlement to an increased evaluation for 
residuals of degenerative joint disease of the lumbar spine with 
herniated nucleus pulposus L5-S1 and status post diskectomy, 
currently rated as 40 percent disabling.  In a September 2001 
rating decision, the RO denied the veteran entitlement to an 
increased evaluation for mechanical back pain and continued the 10 
percent rating effective from December 1996.  In October 2001, the 
veteran submitted a notice of disagreement concerning the denial 
of an increased rating for his lumbar disability.  

In a February 2003 rating decision, the RO granted the veteran an 
increased evaluation of 40 percent effective from July 27, 2000 
and recharacterized his lumbar disability as residuals of 
degenerative joint disease of the lumbar spine with herniated 
nucleus pulposus L5-S1 and status post diskectomy.  In addition, 
the RO assigned the veteran a temporary total disability 
evaluation effective March 1, 2001 based on surgical or other 
treatment necessitating convalescence under 38 C.F.R. § 4.30.  
Finally, the RO assigned a 40 percent disability evaluation for 
the veteran's lumbar disability, effective from May 1, 2001.  The 
appeal for a higher rating remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice 
of disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, but 
less than the maximum available benefit, does not abrogate the 
pending appeal).

A review of the veteran's claims folder does not indicate that a 
statement of the case (SOC) has been issued for this claim.  See 
38 C.F.R. § 19.26 (2003).  The United States Court of Appeals for 
Veterans Claims (Court) has held, in such circumstances, that the 
Board is to remand the claim to the RO for issuance of an SOC.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO is to furnish the veteran and his representative with 
an SOC pertaining to his claim of entitlement to an increased 
evaluation for residuals of degenerative joint disease of the 
lumbar spine with herniated nucleus pulposus L5-S1 and status post 
diskectomy, currently rated as 40 percent disabling.  Concomitant 
with such action, the RO should advise the veteran and his 
representative of the statutory period of time within which the 
veteran must furnish VA with a substantive appeal on these issues, 
in order to perfect his appeal.  

2.  The RO should schedule the veteran for a VA examination to 
show the nature and extent of his claimed right knee disability.  
The examiner should describe all symptomatology due to the 
veteran's claimed right knee disability.  Any necessary related 
studies, including X-ray studies and range of motion testing in 
degrees, should be done.  The claims folder should be made 
available to the examiner.

After a complete review of the veteran's file, the examiner should 
provide an opinion as to whether it is more likely than not (i.e., 
probability greater than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the veteran's current right 
knee disability is etiologically related to event incurred during 
his active military service, including the April 1980 service 
medical record which shows treatment for the right knee.  The 
claims folder should be made available to the examiner for review.    
  
3.  If the veteran's claim for entitlement to service connection 
for right knee strain remains denied, the RO should issue a 
supplemental statement of the case (SSOC) to the veteran and his 
representative, and they should be given an opportunity to 
respond, before the case is returned to the Board.  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits since February 2003.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



